FINAL ACTION
Response to Amendments
1.	The amendments of Claims 1, 6, 9 and 13 dated September 13, 2022 are acknowledged.	
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    PNG
    media_image1.png
    153
    261
    media_image1.png
    Greyscale
3.	Claims 1-13 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 6,953,735 to Yamazaki et al (hereinafter Yamazaki).
In re claim 1, Yamazaki discloses a component module comprising:
a component holder (i.e., support 323 in Figs. 3D-E, or 111 in Figs. 1A-D) having a curved upper side; and
a radiation-emitting component (i.e., layers 314a-b containing light emitting diode, in Figs. 3A-E) arranged in a curved shape on the upper side, the radiation emitting component comprises a substrate (i.e., peeled substrate, in col. 19, ln.15), wherein a neutral fiber (i.e., insulating film covering TFTs, in col. 8, ln.62) runs outside the substrate.
Since the neutral fiber is made of insulating film [col. 8, ln.62], Yamazaki inherently teaches or suggests a mechanical load is minimal in the neutral fiber.
Nevertheless, such functional recitation “a mechanical load is minimal in the neutral fiber” has not been given patentable weight because it is narrative in form unless it must be expressed as a “means” for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.  In re Fuller, 1929 CD 172, 388 O.G. 279.
In re claim 2, Yamazaki discloses the radiation-emitting component 314a-b comprising an organic light-emitting diode (col. 19, ln.9: “peeled layer 314a-b containing the light emitting diode forming the layer containing the organic compounds into the light emitting layer …”) with the substrate and functional layers (i.e., layer 314a included TFTs containing anode/cathode, etc., in col. 8, ln.57-65).
In re claim 3, Yamazaki discloses the neutral fiber running between electrodes (i.e., gate of TFTs) of the radiation emitting component (i.e., TFT layers 314a-b, in Figs. 3D-E).
In re claim 4, Yamazaki discloses the neutral fiber (i.e., insulating film covering TFTs) running between functional layers 314a of the radiation emitting component (i.e., TFT layers 314a-b, in col. 8).
In re claim 5, Yamazaki discloses the component holder 323 comprising a holder body, said holder body comprising a glass.
In re claim 6, Yamazaki discloses an encapsulation cover (i.e., transfer object, in col. 19, ln.16) arranged on the radiation emitting component.
In re claim 7, Yamazaki discloses the encapsulation cover (i.e., glass substrate) being a glass.
In re claim 8, Yamazaki discloses the encapsulation cover pre-shaped (i.e., glass substrate with a curved surface, in col. 19, ln.17) such that it has a curvature corresponding to that of the component holder.
In re claim 9, Yamazaki discloses the component holder 323 encapsulating the radiation emitting component on a side facing the component holder [Figs. 3A-E].
In re claim 10, Yamazaki discloses the neutral fiber (i.e., insulating film covering TFTs) located within a distance of less than 50µm to the functional layers [col. 8, ln.47].
In re claim 11, Yamazaki discloses the functional layers 314a comprising light-emitting layers (of TFTs)
In re claim 12, Yamazaki discloses the substrate 311 comprising a glass [Figs. 3A-E & col. 8, ln.25].
In re claim 13, Yamazaki discloses a component module comprising:
- a component holder (i.e., layers 412, 411, in Fig. 4A & col.11, ln.16) having a curved upper side; and
- a radiation-emitting component (i.e., liquid crystal 424 containing light emitting diodes 415, Figs 4A-B & col.12, lns.45-52) arranged in a curved shape on the upper side, the radiation emitting component comprises a substrate 414, the component module being bendable [Figs. 4D-E].
Yamazaki also discloses an aluminum foil 413 [Figs. 4A-C & col.12, lns.26, 53] between the curved upper side 412 and the radiation-emitting component 424.
The language “aluminum foil as a heat-distribution layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “foil” does not differentiate to the claimed “as a heat-distribution layer” from the module of prior art, if prior art assembly teaches all the foil’s limitations of the claimed module. See Ex parte Masha, 2 USPQ2d 1647 (1987).

4.	Claims 1-12 are rejected under 35 U.S.C. §103(a) as being unpatentable over Lee et al (U.S. Patent No. 8,994,063) in view of Leong et al (U.S. Patent No. 6,853,151).
In re claim 1, Lee discloses a component module comprising:
a component holder (i.e., flexible substrate 110 in Fig. 11); and
a radiation-emitting component (i.e., organic light emitted diode 130, in col. 3, ln.45) arranged in a curved shape on the upper side, said radiation emitting component comprises a substrate, wherein a neutral fiber (i.e.,  driving circuit 120, in col. 8, ln.20) runs outside the substrate 110.
Since Lee discloses component holder 110 being flexible, Lee inherently teaches the component holder 110 having a curved upper side, and a radiation-emitting component 130 [col. 3, ln.45] arranged in a curved shape on the upper side.  Nevertheless, such curved-up component is known in radiation emitting device art as evidenced by Leong, teaching an analogous art to that of Lee discloses a radiation-
emitting bendable component (i.e., curved circuit board 258, in col. 46, ln.33) arranged in a curved shape on the upper side component holder having a curved upper side.
It would have been obvious to a person having skills in the art at the time the invention was effectively filed to have modified the device in Lee by utilizing “the component bended and fastened onto the upper side, so that the component has a curved shape” for the purpose of forming a flexible OLED display of a displaying-image device.
Lee is silent about a mechanical load is minimal in the neutral fiber.
The functional recitation “a mechanical load is minimal in the neutral fiber” has not been given patentable weight because it is narrative in form unless it must be expressed as a “means” for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 CD 172, 388 O.G. 279.

    PNG
    media_image2.png
    166
    421
    media_image2.png
    Greyscale
	  
    PNG
    media_image3.png
    490
    522
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    560
    747
    media_image4.png
    Greyscale

Yamazaki (US 6,953,735)Fig.3E, or	Lee (US 8,994,063)Fig.11 in view of Leong (US 6,853,151)Fig.21
In re claim 2, Lee discloses the radiation-emitting component (i.e., OLED 130) [Figs. 1,3,5 and col. 3, ln.45] comprising an organic light-emitting diode with the substrate 110 and functional layers 120.
In re claim 3, Lee discloses the neutral fiber 120 running between electrodes of the radiation emitting component 130 [Fig. 1].
In re claim 4, Lee discloses the neutral fiber 120 running between functional layers of the radiation emitting component 130 [Fig. 1].
In re claim 5, Lee discloses component holder 110 comprising a holder body, said holder body comprises or consists of a glass.
In re claim 6, Lee discloses an encapsulation cover (i.e., encapsulation thin film 180 in Fig. 11) arranged on the radiation emitting component.
In re claim 7, Lee discloses the encapsulation cover 180 being a glass.
In re claim 8, Lee discloses the encapsulation cover 180 [Fig. 11].  Lee does not disclose the cover pre-shaped such that it has a curvature corresponding to that of the component holder.  Leong discloses the bending and fixing of the component/PCB 258 proceeding on the heat-distributing region (i.e., region along the curved PCB 258 in Fig. 21) so that the component forms into a curved shape 238.
In re claim 9, Lee discloses the component holder/substrate 110 [Fig. 11] encapsulating the radiation emitting component on a side facing the component holder.
In re claim 10, Lee does not suggest the neutral fiber 120 located within a distance of less than 50 um to the functional layers.  
It would have been obvious to a person having skills in the art to have modified the neutral layer in Lee by utilizing the claimed “distance of less than 50 um to functional layers.”  Since this is merely a location distance that may be desired for a given application, it has been held that modifying the layer of a component module art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 11, Lee discloses the functional layers 120 comprising light-emitting layers [Fig. 1 & col. 3].
In re claim 12, Lee discloses the substrate 110 comprising a plastic or resin, but not a glass.
It would have been obvious to a person having skills in the art to have modified the substrate of Lee by utilizing a glass substrate.  Since this is merely an alternative substrate material, it has been held that substituting one known material for another involves routine skill in the component module art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
5.	Claim 13 is rejected under 35 U.S.C. §103(a) as being unpatentable over Lee et al (U.S. Patent 8,994,063) and Leong et al (U.S. Patent 6,853,151) in view of Yamazaki et al (U.S. Patent 6,953,735).
In re claim 13, Lee discloses a component module comprising:
- a component holder (i.e., flexible substrate 110 in Fig. 11); and
- a radiation-emitting component (i.e., organic light emitted diode 130, in col. 3, ln.45) arranged in a curved shape on the upper side, the component module being bendable.
Since Lee discloses component holder 110 being flexible, Lee inherently teaches the component holder 110 having a curved upper side, and a radiation-emitting component 130 [col. 3, ln.45] arranged in a curved shape on the upper side.  Nevertheless, such curved-up component is known in radiation emitting device art as evidenced by Leong discloses a radiation-emitting bendable component (i.e., curved circuit board 258, in col. 46, ln.33) arranged in a curved shape on the upper side.
It would have been obvious to a person having skills in the art at the time the invention was effectively filed to have modified the device in Lee by utilizing “the component bended and fastened onto the upper side, so that the component has a curved shape” for the purpose of forming a flexible OLED display of a displaying-image device.
Lee discloses an encapsulation film 180 between the curved upper side 110 and the radiation-emitting component 130, but not an aluminum foil as a heat-distribution layer.
Yamazaki, teaching an analogous art to that of Lee, discloses an aluminum foil 413 [Figs. 4A-C & col.12, lns.26, 53] between the curved upper side 412 and the radiation-emitting component 424.
The language “aluminum foil as a heat-distribution layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “foil” does not differentiate to the claimed “as a heat-distribution layer” from the module of prior art, if prior art assembly teaches all the foil’s limitations of the claimed module. See Ex parte Masha, 2 USPQ2d 1647 (1987).
Because of the amended functionality, the amended claims’ limitations change claims rejections, and thus require further consideration and/or search The rejections are proper and therefore made FINAL
Response to Arguments
6.	Applicants’ arguments dated 09/13/2022 have been fully considered but they are unpersuasive.  Applicants argued that Yamazaki fails to disclose a neutral fiber in which “mechanical load is minimal,” as currently recited in claim 1.  The Examiner notes that since the neutral fiber is made of insulating film [col. 8, ln.62], Yamazaki inherently teaches or suggests a mechanical load is minimal in the neutral fiber.  Nevertheless, such functional recitation “a mechanical load is minimal in the neutral fiber” has not been given patentable weight because it is narrative in form unless it must be expressed as a “means” for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.  In re Fuller, 1929 CD 172, 388 O.G. 279.  Claims 2-12, depended on claim 1, are therefore be unpatentable for the same reasons mentioned above.  Applicants also argued that Yamazaki fails to disclose “an aluminum foil as a heat-distribution layer between the curved upper side and the radiation-emitting component,” as currently recited in claim 13.  The Examiner notes that Yamazaki also discloses an aluminum foil 413 [Figs. 4A-C & col.12, lns.26, 53] between the curved upper side 412 and the radiation-emitting component 424.  The language “aluminum foil as a heat-distribution layer” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which the claimed “foil” does not differentiate to the claimed “as a heat-distribution layer” from the module of prior art, if prior art assembly teaches all the foil’s limitations of the claimed module.
7.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
8.	To inquire about this communication contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM  If attempt to call the Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000. The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
October 13, 2022										    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815